
	

113 HR 2248 IH: Ban Poisonous Additives Act of 2013
U.S. House of Representatives
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2248
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2013
			Mr. Markey (for
			 himself, Mr. Blumenauer,
			 Mrs. Capps,
			 Ms. DeGette,
			 Ms. DeLauro,
			 Mr. Ellison,
			 Ms. Eshoo,
			 Mr. Farr, Mr. Grijalva, Ms.
			 Lofgren, Mrs. Lowey,
			 Mrs. Carolyn B. Maloney of New York,
			 Ms. McCollum,
			 Mr. Moran,
			 Mr. Nadler,
			 Ms. Pingree of Maine,
			 Ms. Schakowsky,
			 Ms. Slaughter,
			 Ms. Speier, and
			 Ms. Tsongas) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To ban the use of bisphenol A in food containers, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ban Poisonous Additives Act of
			 2013.
		2.Ban on use of
			 bisphenol A in food and beverage containers
			(a)Treatment of
			 bisphenol A as adulterating the food or beverage
				(1)In
			 generalFor purposes of applying section 402(a)(6) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 342(a)(6)), a food container (which for
			 purposes of this Act includes a beverage container) that is composed, in whole
			 or in part, of bisphenol A, or that can release bisphenol A into food (as
			 defined for purposes of the Federal Food, Drug, and Cosmetic Act), shall be
			 treated as a container described in such section (relating to containers
			 composed, in whole or in part, of a poisonous or deleterious substance which
			 may render the contents injurious to health).
				(2)Applicability
					(A)Reusable food
			 containersParagraph
			 (1) shall apply to reusable food containers on the date that is
			 180 days after the date of enactment of this Act.
					(B)Other food
			 containersParagraph
			 (1) shall apply to any food container that is packed with food
			 and is introduced or delivered for introduction into interstate commerce on or
			 after the date that is 180 days after the date of enactment of this Act.
					(b)Waiver
				(1)In
			 generalThe Secretary, after
			 public notice and opportunity for comment, may grant to any facility (as that
			 term is defined in section 415 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 350d)) that manufactures, processes, packs, holds, or sells the
			 particular food product or products, a waiver of the treatment described in
			 subsection (a).
				(2)ApplicabilityA
			 waiver granted to a facility under
			 paragraph (1) may only be applicable to a
			 certain type of food container or containers, as used for a particular food
			 product or group of similar products containing similar foods.
				(3)Requirement for
			 waiverThe Secretary may only grant a waiver under
			 paragraph (1) to a facility, if such
			 facility—
					(A)demonstrates that
			 it is not technologically feasible to—
						(i)replace bisphenol
			 A in the certain type of container or containers for such particular food
			 product or products; or
						(ii)use
			 an alternative container that does not contain bisphenol A for such particular
			 food product or products; and
						(B)submits to the
			 Secretary a plan and timeline for removing bisphenol A from such type of
			 container or containers for that food product or products.
					(4)Labeling
					(A)In
			 generalAny product for which the Secretary grants such a waiver
			 shall display a prominent warning on the label that the container contains
			 bisphenol A, in a manner that the Secretary shall require.
					(B)Additional
			 requirementThe prominent warning required under
			 subparagraph (A) shall include
			 information to ensure adequate public awareness of potential health effects
			 associated with bisphenol A.
					(5)Duration
					(A)Initial
			 waiverAny waiver granted under
			 paragraph (1) to a facility for a food
			 container or containers shall be valid for not longer than 1 year after the
			 date on which
			 subsection (a) is applicable to such food
			 container or containers.
					(B)Renewal of
			 waiverThe Secretary may
			 renew any waiver granted under
			 paragraph (1) for periods of not more
			 than 1 year, provided that the Secretary reaffirms that it is not
			 technologically feasible to replace bisphenol A in such type of container or
			 containers for such particular food product or products or use an alternative
			 container that does not contain bisphenol A for such particular food product or
			 products.
					(c)Reexamination of
			 approved food additives, effective food contact substance notifications, and
			 substances that are generally recognized as safe
				(1)Plan and
			 scheduleNot later than 1
			 year after enactment of this Act, after opportunity for comment, the Secretary,
			 acting through the Commissioner of Food and Drugs shall publish a plan and
			 schedule for the selection of substances under
			 paragraph (2) and the review of
			 substances under
			 paragraph (5).
				(2)Selection of
			 substancesNot later than 1 year after enactment of this Act and
			 not less than once every 3 years thereafter, the Secretary, acting through the
			 Commissioner of Food and Drugs, shall, based on the factors under
			 paragraph (4), select substances to
			 review under
			 paragraph (5). Such selection shall be
			 made from among—
					(A)substances authorized as a food additive
			 under any regulations issued under section 409 of the Federal Food, Drug, and
			 Cosmetic Act;
					(B)substances that
			 are the subject of any sanction or approval as described in section 201(s)(4)
			 of the Federal Food, Drug, and Cosmetic Act;
					(C)substances that
			 are the subject of an effective food contact substance notification, as
			 described in section 409(h) of the Federal Food, Drug, and Cosmetic Act;
					(D)substances that
			 are generally recognized as safe, as listed in part 182 of title 21, Code of
			 Federal Regulations (or any successor regulations);
					(E)direct food
			 substances affirmed as generally recognized as safe, as listed in part 184 of
			 title 21, Code of Federal Regulations (or any successor regulations);
			 and
					(F)indirect food substances affirmed as
			 generally recognized as safe, as listed in part 186 of title 21, Code of
			 Federal Regulations (or any successor regulations).
					(3)Notice and
			 commentThe selection of substances under
			 paragraph (2) shall be subject to notice
			 and comment.
				(4)PrioritiesIn
			 selecting substances under
			 paragraph (2), the Secretary shall take
			 into consideration the following factors:
					(A)Whether, based on
			 new scientific information, the Secretary determines that there is a
			 possibility that there is no longer a reasonable certainty that no harm will
			 result from aggregate exposure to such substance through food containers
			 composed, in whole or in part, of such substance, taking into
			 consideration—
						(i)potential adverse
			 effects from low dose exposure; and
						(ii)the
			 effects of exposure on vulnerable populations, including pregnant women,
			 infants, children, the elderly, and populations with high exposure to such
			 substance.
						(B)Whether, since the introduction of such
			 substance into interstate commerce, there has been a significant increase in
			 the amount of such substance found in—
						(i)sources of
			 drinking water; or
						(ii)products that are
			 likely to be used by vulnerable populations, including pregnant women, infants,
			 children, the elderly, and populations with high exposure to such
			 substance.
						(5)Review of
			 substances and Secretarial determination
					(A)In
			 generalNo later than 1 year after the date on which a substance
			 is selected under
			 paragraph (2), the Secretary shall
			 determine whether there is a reasonable certainty that no harm will result from
			 aggregate exposure to such substance, taking into consideration—
						(i)potential adverse
			 effects from low dose exposure; and
						(ii)the
			 effects of exposure on vulnerable populations, including pregnant women,
			 infants, children, the elderly, and populations with high exposure to such
			 substance.
						(B)Notice and
			 commentThe determination
			 made under
			 subparagraph (A) shall be subject to
			 notice and comment.
					(6)Remedial
			 action
					(A)In
			 generalUpon a determination under
			 paragraph (5) that there is not a
			 reasonable certainty that no harm will result from aggregate exposure to a
			 substance through food containers composed, in whole or in part, of such
			 substance—
						(i)if
			 the substance is not defined as a food contact substance under the Federal
			 Food, Drug, and Cosmetic Act, the substance shall be subject to sections
			 409(a)(3) and 409(h) of the Federal Food, Drug, and Cosmetic Act, subject to
			 the process under
			 subparagraph (B); and
						(ii)if the substance is defined as a food
			 contact substance under the Federal Food, Drug, and Cosmetic Act, the substance
			 shall be subject to
			 subparagraph (C).
						(B)Treatment of
			 substances that are not defined as food contact substancesThe process under this subparagraph is as
			 follows:
						(i)One year after the
			 determination under
			 paragraph (5) for a substance subject to
			 the process under this subparagraph—
							(I)any regulation
			 issued under section 409 of the Federal Food, Drug, and Cosmetic Act that
			 authorizes any use of the substance as a food additive (including sections
			 177.1580, 177.1440, 177.2280, and 175.300(b)(3)(viii) of title 21, Code of
			 Federal Regulations, as in effect on the date of enactment of this Act);
			 and
							(II)any sanction or
			 approval as described in section 201(s)(4) of such Act regarding such
			 substance,
							shall be deemed
			 revoked.(ii)Upon receipt of a food contact notification
			 for a food contact substance containing a substance subject to the process
			 under this subparagraph, the Secretary shall review the notification under the
			 authority described in sections 409(a)(3) and 409(h) of the Federal Food, Drug,
			 and Cosmetic Act.
						(C)Treatment of
			 substances defined as food contact substances
						(i)One year after the
			 determination under
			 paragraph (5) for a substance that is
			 subject to this subparagraph, all effective notifications for the use of such
			 substance under the authority described in sections 409(a)(3) and 409(h) of the
			 Federal Food, Drug, and Cosmetic Act shall be reviewed by the Secretary.
						(ii)Upon receipt of a food contact notification
			 for a food contact substance containing a substance that is subject to this
			 subparagraph, the Secretary shall review the notification under the authority
			 described in sections 409(a)(3) and 409(h) of the Federal Food, Drug, and
			 Cosmetic Act.
						(d)Savings
			 provisionNothing in this Act
			 shall affect the right of a State, political subdivision of a State, or Indian
			 tribe to adopt or enforce any regulation, requirement, liability, or standard
			 of performance that is more stringent than a regulation, requirement,
			 liability, or standard of performance under this Act or that—
				(1)applies to a
			 product category not described in this Act; or
				(2)requires the
			 provision of a warning of risk, illness, or injury associated with the use of
			 food containers composed, in whole or in part, of bisphenol A.
				(e)DefinitionsFor purposes of this section:
				(1)Reusable food
			 containerThe term
			 reusable food container means a reusable food container that does
			 not contain a food item when it is introduced or delivered for introduction
			 into interstate commerce.
				(2)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				3.Amendments to
			 section 409 of the Federal Food, Drug, and Cosmetic ActSubsection (h) of section 409 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 348(h)(1)) is amended—
			(1)in paragraph (1)—
				(A)by striking
			 manufacturer or supplier for a food contact substance may and
			 inserting manufacturer or supplier for a food contact substance
			 shall;
				(B)by inserting
			 (A) after notify the Secretary of;
				(C)by striking
			 , and of and inserting ; (B); and
				(D)by striking the
			 period after subsection (c)(3)(A) and inserting ; (C) the
			 determination of the manufacturer or supplier that no adverse health effects
			 result from low-dose exposures to the food contact substance; and (D) the
			 determination of the manufacturer or supplier that the substance has not been
			 shown, after tests which are appropriate for the evaluation of the safety of
			 food contact substances, to cause reproductive or developmental toxicity in
			 humans or animals.; and
				(2)by striking
			 paragraph (6) and inserting the following:
				
					(6)In this section—
						(A)the term food contact
				substance means any substance intended for use as a component of
				materials used in manufacturing, packing, packaging, transporting, or holding
				food if such use is not intended to have any technical effect in such food;
				and
						(B)the term reproductive or
				developmental toxicity means biologically adverse effects on the
				reproductive systems of female or male humans or animals, including alterations
				to the female or male reproductive system development, the related endocrine
				system, fertility, pregnancy, pregnancy outcomes, or modifications in other
				functions that are dependent on the integrity of the reproductive
				system.
						.
			4.Report to
			 CongressNo later than two
			 years after enactment of this Act and at least once during every two year
			 period thereafter, the Secretary shall submit a report to the Committee on
			 Energy and Commerce of the House of Representatives. Such report shall
			 include—
			(1)a list of waivers granted under section
			 2(b)(1), including a description of the basis each such waiver;
			(2)a
			 list of substances selected for review under section 2(c)(2) and the
			 anticipated timeline for future selections of additional substances;
			(3)for each substance reviewed under section
			 2(c)(5), the outcome of such review, and the anticipated timeline for review of
			 additional substances;
			(4)a
			 description of all remedial action taken under section 2(c)(6); and
			(5)for bisphenol A
			 and any other substance determined not to have a reasonable certainty of no
			 harm under section 2(c)(5), a review of the potential alternatives to that
			 substance that are available or being developed for use in food and beverage
			 containers.
			
